Citation Nr: 1828245	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than March 19, 2001, for the grant of entitlement to service connection for posttraumatic stress disorder.

(The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability; whether there was clear and unmistakable error in the October 1,1998, rating decision that denied the application to reopen the claim for entitlement to service connection for posttraumatic stress disorder; whether the Veteran submitted a timely notice of disagreement to the July 21, 1993, rating decision that denied entitlement to service connection for posttraumatic stress disorder; whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for posttraumatic stress disorder; whether there was clear and unmistakable error in the March 9, 2010, supplemental statement of the case, to include whether the Decision Review Officer improperly considered the testimony offered during the January 25, 2010, hearing; entitlement to an initial compensable evaluation for erectile dysfunction; entitlement to an evaluation in excess of 60 percent for coronary artery disease status post myocardial infarction status post catheterization; and entitlement to special monthly compensation based upon aid and attendance benefits are the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter has a rather lengthy procedural history.  In July 2010, the Board remanded this matter for a Board hearing.  In June 2011, the Veteran testified at a video conference hearing conducted by the undersigned Veterans Law Judge.  In January 2012, February 2014, and October 2015, the Board again remanded the matter.  

In the October 2015 remand, the Board indicated that the Veteran's claim of entitlement to an effective date earlier than March 19, 2001, for the grant of service connection for posttraumatic stress disorder was inextricably intertwined with the claims of whether there was clear and unmistakable error in the October 1, 1998, rating decision that declined to reopen the claim of entitlement to service connection for posttraumatic stress disorder; whether the Veteran submitted a timely notice of disagreement to the July 21, 1993, rating decision, whether the VA Form 9 Substantive Appeal filed on December 16, 1996, was a valid appeal to establish entitlement to service connection for posttraumatic stress disorder; and whether there was clear and unmistakable error in the March 9, 2010, supplemental statement of the case, to include whether the Decision Review Officer improperly considered the testimony offered during the January 25, 2010, hearing.  The Board noted that the Veteran should be allowed to present testimony on the earlier effective date matter as well during his hearing so that all claims could be adequately addressed.

In May 2017, the Veteran testified on the above-noted issues at a Central Office hearing conducted by a different Veterans Law Judge who did not take testimony on the earlier effective date issue.  The Board sent the Veteran and his representative a hearing clarification request to determine whether he desired another hearing on this matter.  In a submission dated in March 2018, the Veteran's representative noted that the Veteran did not want another hearing on this matter and wanted the Board to proceed.  As such, the Board may proceed.


FINDINGS OF FACT

1.  On February 1, 1993, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder.  In a July 1993 rating decision, the RO denied the claim, and the decision subsequently became final. 

2.  The RO interpreted a December 1996 statement as a claim to reopen the previously denied claim for entitlement to service connection for posttraumatic stress disorder.  In an October 1998 rating decision, the RO denied the claim, and the decision subsequently became final.

 3.  The RO interpreted a March 2001 statement as a claim to reopen the previously denied claim for entitlement to service connection for posttraumatic stress disorder.  In an April 2006 rating decision, the RO ultimately granted service connection for posttraumatic stress disorder, effective March 19, 2001.

4.  The pre-amendment provisions of 38 C.F.R. §3.156(c) apply to the Veteran's claim, and his February 1993 claim of entitlement to service connection for posttraumatic stress disorder remains open and pending as of February 1, 1993.

5.  The evidence of record is at least in relative equipoise as to whether the Veteran's posttraumatic stress disorder was present at the time of filing of the claim on February 1, 1993. 


CONCLUSION OF LAW

The criteria for an effective date of February 1, 1993, for the award of service connection for posttraumatic stress disorder, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.156 (prior to October 6, 2006), 3.400, 4.3 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Dates 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. §5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35. 

In the context of this decision "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Analysis

The Veteran argues that he should be entitled to an earlier effective date for the grant of service connection for posttraumatic stress disorder due to the applicability of 38 C.F.R. § 3.156(c).  Prior to September 2006, 38 C.F.R. §  3.156(c) (2005) stated that if a supplemental report from the service department comprises new and material evidence and is received by VA before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This includes those official service department records which presumably have been misplaced and have now been located and forwarded to VA; also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  Id.  However, the retroactive evaluation of disability resulting from disease or injury subsequently service-connected on the basis of the new evidence from the service department must be adequately supported by the medical evidence.  Id.  

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 52,455-52,457 (Sept. 6, 2006) (effective as of October 6, 2006).  Since October 6, 2006, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and declassified records that could not have been obtained because they had been classified when VA decided the claim.  See id.  Such  records do not, however, include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  See 38 C.F.R. § 3.156(c)(2) (2017).

Here, subsequent to the Veteran's original February 1993 claim the RO obtained and associated with the file service department records corroborating the Veteran's reported in-service stressor.  These records consisted of the Veteran's 201 file from the National Personnel Records Center, which contained a performance report for the Veteran's period of service from June 1972 until January 1973 showing the Veteran was assigned to the 8th Tactical Fighter Wing APO 96304 at Ubon Air Force Base, Thailand.  These records also consisted of the search results from the Center for Unit Records Research search dated in September 2004, which indicated that the historical reports submitted by the 8th Tactical Fighter Wing at Ubon Air Force Base showed that the base was involved in its first sapper attack of the year on June 3, 1972, i.e., during the timeframe when the personnel records showed the Veteran was stationed at Ubon Air Force Base.  The Veteran's posttraumatic stress disorder stressor was conceded, and his claim was granted, in part, on these newly-obtained records.  As such, 38 C.F.R. § 3.156(c) applies.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

Regarding which version of 38 C.F.R. § 3.156(c) is applicable to the Veteran's case, the Court issued a decision in Cline v. Shinseki, 26 Vet. App. 18 (2012), to address the retroactivity of the October 2006 amendment to 38 C.F.R. § 3.156(c).  With respect to the limitation of 38 C.F.R. § 3.156(c)(2) on an effective date where a claim was reopened based on service department records if the claimant did not provide sufficient information to allow VA to identify and obtain the records at the time of the prior denial, the Court held that this limitation was not retroactive to claims pending prior to the October 2006 amendment and remanded for the Board to apply the pre-amendment version of 38 C.F.R. § 3.156(c) to the claim.  Cline, 26 Vet. App. 18 (2012); Vigil v. Peake, 22 Vet. App. 63.

Thus, as this Veteran's appeal was pending prior to the October 2006 amendment, the pre-amendment version of 38 C.F.R. § 3.156(c) is applicable to his March 2001 claim to reopen.  According to Cline, 38 C.F.R. § 3.156(c) would authorize an effective date for a claim reconsidered based on newly discovered service department records as early as the date of the original claim up to the date of the claim to reopen.  Vigil v. Peake, 22 Vet. App. 63, 65.  In this case, as the Veteran's claim is considered pending since the time of his original claim for service connection, an effective date as early as February 1, 1993, could potentially be authorized.

To do so grant such an effective date the record must reflect evidence of  posttraumatic stress disorder due to service prior to March 19, 2001, in order for the Board to grant the claim for an earlier effective date.  The Veteran contends that he is entitled to an effective date of February 1, 1993, for his posttraumatic stress disorder, the date on which he filed his first claim for that disability.  

As noted above, the Veteran filed his first claim of entitlement to service connection for posttraumatic stress disorder in February 1993.  See February 1993 VA 21-526, Veteran's Application for Compensation or Pension.  The evidence of record at the time of adjudication reflected that the Veteran had been treated at a Vet Center for posttraumatic stress disorder and Vietnam War-related issues from April 1992 to December 1992.  See April 1993 statement from Readjustment Counseling Therapist.  The therapist noted that the Veteran reported that much of his war experiences involved being in-country during the troop withdrawal as a security guard.  The therapist noted that the Veteran related losing friends in combat operations and taking gun fire, mortars, and rockets while on perimeter guard duty.  The therapist noted that feelings of loneliness, isolation, trust, emotional numbing, vulnerability, depression, and nervousness were common themes.  The therapist noted that the Veteran also shared present grief and guilt about being affected by the Vietnam War and the pain it had caused a family member.  The therapist indicated that the Veteran appeared to be a loner with depressed features and a flat affect.  The therapist explained that although the Veteran tried to present a stable posture, it was obvious he had issues due to posttraumatic stress disorder and its effects that needed in-depth therapy.  The therapist explained that as a mental health therapist specializing in posttraumatic stress disorder, his diagnostic impression was that the Veteran suffered from chronic posttraumatic stress and dysthymic disorders.  The RO subsequently denied entitlement to service connection for posttraumatic stress disorder in a July 1993 rating decision because the evidence of record did not show the Veteran had an acquired psychiatric condition that was incurred in or aggravated during his period of service. 

Here, the evidence of record depicts that, at the time of filing of claim in 1993, the Veteran attributed his psychiatric symptoms to his experiences during the Vietnam War, and that this disorder has been present since the time he first filed a claim of entitlement to service connection for posttraumatic stress disorder in February 1993.  Further, the diagnosis of posttraumatic stress disorder by the Vet Center readjustment therapist in 1992 appeared to be based off the Veteran's reports regarding the in-service stressors involving war experiences of taking gun fire, mortars, and rockets while on perimeter guard duty while serving during the Vietnam War.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the April 1993 statement from the Vet Center readjustment counseling therapist to be competent and credible medical evidence that the Veteran's posttraumatic stress disorder was related to his active duty service in Thailand during the Vietnam War.

Overall, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's  posttraumatic stress disorder had been present at the time of filing of the claim on February 1, 1993.  As noted above, the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation.  38 U.S.C. §5110(a); 38 C.F.R. §3.400. 

As such, and after viewing the evidence in the light most favorable to the Veteran, the Board finds that he is entitled to an earlier effective date of February 1, 1993, for an award of service connection for posttraumatic stress disorder.  There is no prior formal or informal claim for posttraumatic stress disorder or any other acquired psychiatric disorder prior to February 1, 1993, and the original claim was filed more than one year after service separation.  Thus, there is no basis for an effective date earlier than February 1, 1993.


ORDER

Entitlement to an effective date of February 1, 1993, for an award of service connection for posttraumatic stress disorder, is granted subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


